Citation Nr: 1538221	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to April 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective March 27, 2007.  The Veteran appealed the evaluation assigned. 


FINDING OF FACT

The most probative evidence indicates the Veteran's hearing loss has been manifested by Level II hearing loss in the right ear and Level I hearing loss in      the left ear, at worst.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The appeal arises from a disagreement with the initially assigned disability rating  of February 2012 after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Veteran is seeking a compensable evaluation for bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board briefly notes that, although 38 C.F.R. § 4.86 provides an alternative method of evaluation for exceptional patterns of hearing impairment, the evidence in this case does not establish the requisite criteria.  Thus, use of Table VIA in determining the Roman numeral designations from the Veteran's bilateral hearing loss is not appropriate, and only Table VI will be used.  See 38 C.F.R. §§ 4.85, 4.86.  In this regard, an exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for   or against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss at any time during the period under review.

The Veteran underwent a VA examination in November 2007.  The audiogram results on that date were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
20
80
75
46
92
LEFT
05
20
80
80
46
96

Applying the results from that examination to Table VII in 38 U.S.C.A. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII. 


The Veteran again underwent a VA examination in December 2013.  The audiogram results on that date were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
50
85
75
58
96
LEFT
10
20
30
80
35
92

Applying the results from that examination to Table VII in 38 U.S.C.A. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level I in the other, a noncompensable rating is assigned under Table VII. 

Although the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty hearing conversations at home and at work, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing  loss.  The Board finds the VA examinations to be highly probative as they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the November 2007 and December 2013 VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore adequate.  Id. at 115.  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the record, as of the Veteran's December 2013 examination, indicates that the Veteran is currently employed.  He has not asserted that his hearing loss renders him unemployable.  Accordingly, a claim for a total rating based on unemployability due to hearing loss has not been raised and no action pursuant to Rice v. Shinseki is necessary. 22 Vet. App. 447 (2009).

In summary, the most probative evidence of record is against the claim for a compensable rating for the Veteran's service-connected bilateral hearing loss.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance   of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


